Citation Nr: 0503174	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  03-36 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) compensation benefits in 
the amount of $7,776.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
December 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Committee on Waivers and Compromises (Committee) of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Salt Lake City, Utah, which denied wavier of 
recovery of an overpayment of VA compensation benefits in the 
calculated amount of $7,776.  In May 2004 the veteran 
presented oral testimony before the undersigned Veterans Law 
Judge at a videoconference hearing held in Washington, DC.  


FINDINGS OF FACT

1.  On February 10, 1993, the RO granted additional 
compensation benefits from February 1, 1992, to April 30, 
1992, on the basis of the veteran's then spouse, M, being a 
dependent.

2.  On February [redacted], 1993, the veteran and M got a divorce.

3.  On February [redacted], 1993, the veteran married his second 
spouse, J.

4.  In August 1994, the RO granted a 40 percent evaluation 
for a low back disorder effective May 1, 1992, and the 
veteran received additional compensation benefits effective 
May 1, 1992, on the basis of M being his spouse.

5.  In September 2002, the veteran first informed the RO that 
he was currently married to J.

6.  In February 2003, the RO retroactively reduced the 
veteran's compensation benefits effective March 1, 1993, on 
the basis that M was removed as a spouse effective February 
28, 1993.  This action resulted in an overpayment of $7,776 
in compensation benefits.

7.  The creation of the overpayment of VA compensation 
benefits in the amount of $7,776 was not due to the veteran's 
fraud, misrepresentation, or bad faith.

8.  The veteran was solely at fault in the creation of the 
overpayment of the compensation benefits for a spouse for 
failing to report his divorce from M, even though he married 
J four days later.

9.  Recovery of the overpayment in the amount of $7,735 would 
defeat the purpose of the benefit because the veteran was 
married to J prior to April 1, 1993.

10.  The veteran was not unjustly enriched in receiving 
additional compensation benefits in the amount of $7,735 
starting on April 1, 1993, and collection of the overpayment 
in the amount of $7,735 would cause undue hardship to the 
veteran as it would endanger his ability to provide for basic 
necessities.

11.  Recovery of the overpayment in the amount of $41 for 
additional compensation benefits paid for the month of March 
1993 would not defeat the purpose of the benefit because the 
veteran was unmarried effective February [redacted], 1993.

12.  Repayment of his indebtedness of $41 to the Government 
would not cause undue financial hardship.

13.  Failure to make restitution of the $41 would result in 
an unfair gain to the veteran as he was unjustly enriched 
because he received VA compensation benefits to which he was 
not entitled.  

13.  There are no other elements of the standard of equity 
and good conscience that support waiving recovery of the debt 
of $41.



CONCLUSIONS OF LAW

1.  The overpayment of $7,776 was not due to fraud, 
misrepresentation, or bad faith of the veteran.  38 U.S.C.A. 
§§ 5107, 5302(c) (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).

2.  Recovery of the overpayment of VA compensation benefits 
in the amount of $7,735, would be against the principles of 
equity and good conscience and is, therefore, waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963, 
1.965 (2004).

3.  Recovery of the remainder of the veteran's compensation 
benefits indebtedness in the amount of $41 would not violate 
the principles of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302(a) (West 2002); 38 C.F.R. §§ 1.963, 1.965 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA is not applicable to cases involving waiver of 
indebtedness.  See Barger v. Principi, 16 Vet. App. 132 
(2002).

Introduction

In reaching a conclusion, the Board notes certain facts.  The 
decision to award increased compensation based upon a spouse 
was made in August 1994.  At that time, the veteran had 
already divorced and had remarried.  Furthermore, in December 
1994, in VA Form 28-1990, he reported that he had a dependent 
spouse.  In February 1993 there had been little need to 
report the divorce and remarriage to the AOJ since he was not 
receiving benefits for a dependent at that time.  In other 
words, the AOJ blindly, but understandably, awarded benefits 
based upon incorrect information.  In theory, even if the 
veteran had informed the AOJ of the divorce and remarriage on 
the day he received notification of the award, the AOJ would 
still have created an overpayment.  Since the veteran was in 
fact married and the VA had actual notice of a spouse in 
December 1994, the Board has considered the equities in this 
case. 

Factual Background

In a February 10, 1993, letter to the veteran, the RO granted 
additional compensation benefits from February 1, 1992, to 
April 30, 1992, (the time period for which the veteran was 
100 percent disabled) on the basis of the veteran's then 
spouse, M, being a dependent.  In that letter, the RO 
informed him that he should notify the RO immediately if 
there is any change in the status of his dependents.  On 
February [redacted], 1993, the veteran and M got a divorce.  On 
February [redacted], 1993, the veteran married his second spouse, J.  
In an August 1994 rating decision, the RO granted a 40 
percent evaluation of 40 percent for the service-connected 
low back disorder effective May 1, 1992.  In an August 1994 
notice letter, the RO informed the veteran that the VA 
compensation benefits included an additional benefit for his 
spouse, M, and that he should report any changes in 
dependency status immediately, as such changes would affect 
his benefit payments.

In September 2002, the veteran first informed the RO that he 
was currently married to J.  In February 2003, the RO 
retroactively reduced the veteran's compensation benefits 
effective March 1, 1993, on the basis that M was removed as a 
spouse effective February 28, 1993.  This action resulted in 
an overpayment of $7,776 in compensation benefits.

The veteran completed a VA Form 20-5655 (financial status 
report (FSR)) in August 2003.  He reported that his and his 
spouse's total average monthly income was $9600 - his income 
was $2809 (VA compensation benefits and unemployment 
benefits) and her income was $6791.  He indicated that their 
average monthly expenses totaled approximately $7359, which 
left them with a net monthly income of approximately $2241.  
He stated that they paid $800 a month in alimony and that 
they had other miscellaneous debts and expenses.  Neither the 
alimony nor the other miscellaneous debts and expenses were 
reported in the calculation of the average monthly expenses.  
The veteran reported that they had $32,500 in total assets, 
including $500 of cash at the bank and $1000 of cash in hand.

A September 2003 audit reflects that the veteran was paid 
$393 in VA compensation benefits in March 1993, which 
included additional compensation for his first spouse.  The 
audit indicates that the veteran should have been paid $352 
in VA compensation benefits in March 1993, based on his then 
disability rating of 40 percent and the fact that he did not 
have a dependent spouse.  Therefore, his overpayment for 
March 1993 was $41.

In an October 2003 notice of disagreement, the veteran 
reported that his unemployment benefits, which were worth 
$1500 a month, would run out in December 2003.

At the May 2004 hearing, the veteran testified that he was 
only unmarried for four days.  He added that he did not hide 
the existence of his second spouse because he changed the 
beneficiary for his government life insurance from his 
previous spouse to his current spouse within a week of his 
second marriage and because he and his second spouse applied 
for a VA home loan guaranty.

Analysis

A claimant who is receiving compensation is required to 
report to the VA any material change or expected change in 
income or other circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.660 (2004).  

The Board notes that the Committee considered the facts in 
this case, and concluded that the veteran had not 
demonstrated fraud, willful misrepresentation, or bad faith 
in the creation of the overpayment now at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of intent to deceive or to seek unfair 
advantage by the veteran, no legal bar to the benefit now 
sought is present.  See 38 C.F.R. § 1.963(a). 

The sole question remaining is whether it would be against 
equity and good conscience for VA to require repayment of the 
instant indebtedness.  38 U.S.C.A. § 5302.  The veteran 
requested waiver of the debt as recovery would cause undue 
financial hardship and would defeat the purpose of the 
benefit.  The Committee denied waiver on the basis that 
recovery would not be against the principles of equity and 
good conscience.  The Board disagrees.

In applying the equity and good conscience standard to a 
case, the factors to be considered by the adjudicator are: 
(1) whether actions of the debtor contributed to the creation 
of the debt, (2) whether collection would deprive the debtor 
or the debtor's family of basic necessities, (3) whether 
recovery of the debt would nullify the objective for which 
benefits were intended, (4) whether failure to make 
restitution would result in unfair gain to the debtor, and 
(5) whether the debtor has changed position to his detriment 
due to his reliance upon receipt of VA benefits. 
Additionally, the adjudicator must conduct a "balancing of 
the faults," weighing the fault of the debtor against any 
fault attributable to the VA.  38 C.F.R § 1.965(a).

The veteran divorced M on February [redacted], 1993.  The effective 
date of a reduction or discontinuance of compensation, 
dependency and indemnity compensation, or pension by reason 
of marriage, annulment, divorce, or death of a dependent of a 
payee shall be the last day of the month in which such 
marriage, annulment, divorce, or death occurs.  38 U.S.C.A. 
§ 5112(b) (West 2002).  Therefore, the veteran's compensation 
benefits should have been reduced effective February 28, 
1993.  

The award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f) (West 2002).

38 C.F.R. § 3.401(b) provides that an award of additional 
disability compensation for a dependent is effective from the 
latest of the following dates:  

(1) Date of claim.  This term means the 
following, listed in their order of 
applicability:  
(i) Date of veteran's marriage ... if the 
evidence of the event is received within 
one year of the event; otherwise, 
(ii) Date notice is received of the 
dependent's existence, if evidence is 
received within one year of the VA 
request.  
(2) Date dependency arises.  
(3) Effective date of the qualifying 
disability rating provided evidence of 
dependency is received within one year of 
notification of such rating action.  
(4) Date of commencement of veteran's 
award.  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in 38 C.F.R. § 3.31(c) (which 
does not apply in this case), payment of monetary benefits 
based on original, reopened, or increased awards of 
compensation, pension, dependency and indemnity compensation, 
or a monetary allowance under 38 U.S.C. chapter 18 for an 
individual who is a child of a Vietnam veteran may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  38 C.F.R. § 3.31(a) (2004).  The term "increased 
award" includes an award which is increased because of an 
added dependent.  38 C.F.R. § 3.31(b) (2004).

He married J on February [redacted], 1993.  Even if he had provided 
notice of his divorce immediately and of his second marriage 
immediately, payment of monetary benefits based on J being an 
added dependent would have been effective April 1, 1993.

The veteran is solely at fault for the creation of the entire 
overpayment because he did not report his divorce and second 
marriage in a timely manner.  In the February 10, 1993, 
letter to the veteran, which was sent just days before his 
divorce to M became final, the RO informed him that he should 
notify the RO immediately if there is any change in the 
status of his dependents.  In the August 1994 letter, the RO 
informed the veteran that he was receiving additional 
benefits based on M being his spouse and that he should 
report any changes in dependency status immediately.  There 
is also no evidence of the veteran changed position to his 
detriment due to his reliance upon receipt of VA benefits.

Compensation benefits for a spouse is a program that is 
intended to assist veterans with serious disabilities in 
providing the basic necessities for a spouse.  Starting on 
April 1, 1993, the veteran received $7,735 in additional 
compensation based on him having a spouse.  Although the 
veteran failed to notify the VA of his second marriage until 
2002, the veteran would have received additional compensation 
based on J being a dependent effective April 1, 1993, if he 
had reported his divorce and second marriage immediately.  
Therefore, recovery of the overpayment in the amount of 
$7,735 would defeat the purpose of the benefit.

Also, the veteran was not unjustly enriched in receiving 
additional compensation benefits effective April 1, 1993, on 
basis of a spouse because he was married to J at that point.  
While the veteran reported in his September 2003 FSR that his 
net monthly income after expenses was approximately $2,240, 
he did not include $800 a month in alimony in his total of 
monthly expenses.  Also, his unemployment benefits, which 
were worth $1500 a month, later ran out in December 2003.  
Therefore, repaying $7,735 would create a financial hardship 
for him.

In short, the Board gives more weight to the fact that 
recovery of the overpayment in the amount of $7,735 would 
defeat the purpose of the benefit and would create an undue 
financial hardship and the fact that there was no unjust 
enrichment than to the other factors as defined in 38 C.F.R. 
§ 1.965(a).  Accordingly, recovery of an overpayment of VA 
compensation benefits in the amount of $7,735 would be 
against the principles of equity and good conscience and is, 
therefore, waived.  38 U.S.C.A. §§ 5107, 5302(a); 38 C.F.R. 
§§ 1.962, 1.963, 1.965.

As for the additional compensation benefits in the amount of 
$41 that were paid for the month of March 1993, recovery of 
the overpayment in the amount of $41 for additional 
compensation benefits paid for that month would not defeat 
the purpose of the benefit because the veteran would not have 
received additional VA compensation benefits for that month 
if he reported his divorce and second marriage immediately.  
Because the veteran had cash in the amount of $1500 on hand 
and at the bank as of September 2003, repayment of his 
indebtedness of $41 to the Government would not cause undue 
financial hardship.  Also, failure to make restitution of the 
$41 would result in an unfair gain to the veteran as he was 
unjustly enriched because he received VA compensation 
benefits to which he was not entitled.  

Based on the Board's review of the elements pertaining to the 
principle of equity and good conscience, as set forth in 38 
C.F.R. § 1.965(a), the Board is not persuaded that the 
Government should forgo its right to collection of the 
indebtedness of $41 in this instance.  The Board finds that 
the facts of this case do not demonstrate that recovery of 
the reduced overpayment would be against the principles of 
equity and good conscience.  38 C.F.R. §§ 1.963, 1.965.  
Thus, the Board concludes that a waiver of the recovery of 
the overpayment of compensation benefits in the amount of $41 
that had accumulated during the period of March 1993 is not 
warranted.  The Board finds that when all of the elements are 
weighed in this case, the preponderance of the evidence is 
against the veteran's claim of waiver for the recovery of 
$41, and thus, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to waiver of recovery of part of an overpayment 
of VA compensation benefits in the amount of $7,735 is 
granted.  Waiver of recovery of the remainder of an 
overpayment of the veteran's compensation benefits in the 
amount of $41 is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


